
	
		II
		111th CONGRESS
		1st Session
		S. 609
		IN THE SENATE OF THE UNITED STATES
		
			March 17, 2009
			Mr. Baucus introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the National and Community Service Act of 1990
		  to establish a Nonprofit Capacity Building Program.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Nonprofit Capacity Building Act of
			 2009.
		2.Nonprofit Capacity
			 Building ProgramTitle III of
			 the National and Community Service Act of 1990 (42 U.S.C. 12501 et seq.) is
			 amended—
			(1)by striking the title heading and inserting
			 the following:
				
					IIIVolunteer and
				Charitable Activities
						APoints of Light
				Foundation
						;
				
				and(2)by adding at the
			 end the following:
				
					BNonprofit
				Capacity Building Program
						311.Program
							(a)DefinitionsIn
				this section:
								(1)Intermediary
				nonprofit granteeThe term intermediary nonprofit
				grantee means an intermediary nonprofit organization that receives a
				grant under subsection (b).
								(2)Intermediary
				nonprofit organizationThe term intermediary nonprofit
				organization means an experienced and capable nonprofit training and
				technical assistance entity with meaningful prior experience in providing
				organizational development assistance, or capacity building assistance, focused
				on small and midsize nonprofit organizations.
								(3)NonprofitThe
				term nonprofit, used with respect to an entity or organization,
				means an entity or organization described in section 501(c)(3) of the Internal
				Revenue Code of 1986 and exempt from taxation under section 501(a) of such
				Code.
								(4)StateThe
				term State means each of the several States, and the District of
				Columbia.
								(b)GrantsThe
				Corporation shall establish a Nonprofit Capacity Building Program to make
				grants to intermediary nonprofit organizations to serve as intermediary
				nonprofit grantees. The Corporation shall make the grants to enable the
				intermediary nonprofit grantees to pay for the Federal share of the cost of
				delivering organizational development assistance for small and midsize
				nonprofit organizations, especially those nonprofit organizations facing
				resource hardship challenges. Each of the grantees shall match the grant funds
				by providing a non-Federal share as described in subsection (f).
							(c)Periods and
				amountThe Corporation shall make such a grant for a period of 3
				years, unless the Corporation, in the Corporation's discretion, provides for a
				different period, for an initial or renewed grant. To the extent practicable,
				the Corporation shall make such a grant to an intermediary nonprofit
				organization in each State, and shall make such grant in an amount of not less
				than $200,000.
							(d)ApplicationTo
				be eligible to receive a grant under this section, an intermediary nonprofit
				organization shall submit an application to the Corporation at such time, in
				such manner, and containing such information as the Corporation may require.
				The intermediary nonprofit organization shall submit in the application
				information demonstrating that the organization has secured sufficient
				resources to meet the requirements of subsection (f).
							(e)Preference and
				considerations
								(1)PreferenceIn
				making such grants, the Corporation shall give preference to intermediary
				nonprofit organizations seeking to become intermediary nonprofit grantees in
				areas where nonprofit organizations face significant resource hardship
				challenges.
								(2)ConsiderationsIn
				determining whether to make a grant the Corporation shall consider—
									(A)the number of
				small and midsize nonprofit organizations that will be served by the
				grant;
									(B)the degree to
				which the activities proposed to be provided through the grant will assist a
				wide number of nonprofit organizations within a State, relative to the proposed
				amount of the grant; and
									(C)the quality of
				the organizational development assistance to be delivered by the intermediary
				nonprofit grantee, including the qualifications of its administrators and
				representatives, and its record in providing services to small and midsize
				nonprofit organizations.
									(f)Federal
				share
								(1)In
				generalThe Federal share of the cost as referenced in subsection
				(b) shall be 50 percent.
								(2)Non-Federal
				share
									(A)In
				generalThe non-Federal share of the cost as referenced in
				subsection (b) shall be 50 percent and shall be provided in cash.
									(B)Third party
				contributions
										(i)In
				generalExcept as provided in clause (ii), an intermediary
				nonprofit grantee shall provide the non-Federal share of the cost through
				contributions from third parties. The third parties may include charitable
				grantmaking entities and grantmaking vehicles within existing organizations,
				entities of corporate philanthropy, corporations, individual donors, and
				regional, State, or local government agencies, or other non-Federal
				sources.
										(ii)ExceptionIf
				the intermediary nonprofit grantee is a private foundation (as defined in
				section 509(a) of the Internal Revenue Code of 1986), a donor advised fund (as
				defined in section 4966(d)(2) of such Code), an organization which is described
				in section 4966(d)(4)(A)(i) of such Code, or an organization which is described
				in section 4966(d)(4)(B) of such Code, the grantee shall provide the
				non-Federal share from within that grantee's own funds.
										(iii)Maintenance
				of effort, prior year third-party funding levelsFor purposes of
				maintaining private sector support levels for the activities specified by this
				program, a non-Federal share that includes donations by third parties shall be
				composed in a way that does not decrease prior levels of funding from the same
				third parties granted to the nonprofit intermediary grantee in the preceding
				year.
										.
			3.Conforming
			 amendmentSection 501(b) of
			 the National and Community Service Act of 1990 (42 U.S.C. 12681(b)) is
			 amended—
			(1)by striking
			 There are and inserting the following:
				
					(1)Points of Light
				FoundationThere
				are
					;
			(2)by striking
			 title III and inserting subtitle A of title III;
			 and
			(3)by adding at the
			 end the following:
				
					(2)Nonprofit
				capacity building programThere are authorized to be appropriated
				to carry out subtitle B of title III $25,000,000 for fiscal year 2010 and such
				sums as may be necessary for each of the 2 succeeding fiscal
				years.
					.
			
